HARDY, Judge.
This suit was instituted by plaintiff on August 3, 1962, against James F. Arnold, Chairman, and the Shreveport Democratic Executive Committee, who were named as defendants. Plaintiff prayed for judgment ■ordering defendants to accept his qualifying papers as a candidate for the office of Commissioner of Public Works of the City of Shreveport and certifying the same to the Secretary of State in time to be entered on ballots for the September Democratic Election. From judgment recalling alternative writs of mandamus and rejecting plaintiff’s demands, he prosecutes this appeal.
By petition filed August 1, 1962, this same plaintiff sought judgment cancelling his application dated July 27, 1962, for a change of party affiliation from “Democratic” to “No Party”. From a judgment rejecting this demand, plaintiff appealed to this court, which has affirmed the judgment appealed from; Blanchard v. Mitchell, Registrar of Voters, 146 So.2d SO.
Inasmuch as the effect of the judgment of this court in the above cited case was to confirm the change in plaintiff’s party affiliation from the Democratic Party to “No Party”, it follows that plaintiff has no standing to institute this suit. The issues, which are necessarily predicated upon his affiliation with the Democratic Party, are moot.
By way of further comment which, though unnecessary, is desirable, plaintiff’s petition discloses that his application of candidacy in the First Democratic Primary Election fixed for July 28, 1962, was rejected by the Committee on the ground that it was tmtimely filed and the notification of this action was given to plaintiff by letter dated June 8, 1962. This plaintiff took no action with reference to the rejection of his application until the filing of this proceeding, as above noted, on August 3, 1962. This court is unaware of any authority which would permit it, even if plaintiff’s position is justified, to order the acceptance of his candidacy in the Second Democratic Primary Election fixed for September 1, 1962, since his name did not appear on the ballot as a qualifying candidate in the First Primary Election held July 28, 1962.
Accordingly, IT IS ORDERED that the plaintiff’s appeal be and it is hereby dismissed at his cost.